Exhibit 99.1 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA ALABAMA HOOVER PETCO DOLLAR TREE SHOE CARNIVAL MOBILE (5) OIP ACADEMY SPORTS & OUTDOORS VIRGINIA COLLEGE ROSS DRESS FOR LESS ALASKA ANCHORAGE MICHAELS BED BATH & BEYOND OLD NAVY KENAI OJV HOME DEPOT ARIZONA GLENDALE KIR FLOOR & DECOR HOWIE'S FURNITURE SALON BOUTIQUE GLENDALE WALMART MOR FURNITURE FOR LESS MICHAELS MARANA OJV LOWE'S HOME CENTER MESA SPORTS AUTHORITY MEGA FURNITURE PETSMART MESA WALMART BASS PRO SHOPS OUTDOOR WORLD HOME DEPOT MESA MOR FURNITURE FOR LESS MICHAELS NORTH PHOENIX BURLINGTON COAT FACTORY MICHAELS GUITAR CENTER PEORIA JCPENNEY JO-ANN FABRICS ROSS DRESS FOR LESS PHOENIX HOME DEPOT PHOENIX COSTCO DD'S DISCOUNTS PHOENIX SAFEWAY TRADER JOE'S PHOENIX SAFEWAY (6) PHOENIX PRU ROSS DRESS FOR LESS DOLLAR TREE PHOENIX WALMART MICHAELS SUN CITY CVS TEMPE WHOLE FOODS MARKET TUCSON OJV LOWE'S HOME CENTER CALIFORNIA ALHAMBRA COSTCO COSTCO JO-ANN FABRICS ANAHEIM NORTHGATE GONZALEZ MARKETS ANAHEIM PRU FOREVER 21 EL SUPER SMART & FINAL ANAHEIM (5) PRU RALPHS RITE AID 99 CENT DISCOUNT ANAHEIM PRU STATER BROTHERS ANGEL'S CAMP SAVE MART RITE AID BELLFLOWER BIG STATER BROTHERS PLANET FITNESS CARLSBAD BIG MARSHALLS DOLLAR TREE KIDS R US CARMICHAEL HOME DEPOT WALMART CHICO EVANS FURNITURE GALLERIES FOOD MAXX BED BATH & BEYOND CHICO UBS RALEY'S CHINO PRU LA CURACAO ROSS DRESS FOR LESS DD'S DISCOUNTS CHINO PRU DOLLAR TREE PETSMART RITE AID CHINO HILLS STATER BROTHERS CHULA VISTA COSTCO WALMART NAVCARE COLMA UBS MARSHALLS NORDSTROM RACK BED BATH & BEYOND CORONA COSTCO HOME DEPOT UFC GYMS CORONA VONS PETSMART ANNA'S LINENS COVINA KIR LOWE'S HOME CENTER STAPLES SKYZONE CUPERTINO 99 RANCH MARKET DALY CITY HOME DEPOT SAFEWAY BURLINGTON COAT FACTORY DUBLIN PRU ORCHARD SUPPLY HARDWARE MARSHALLS ROSS DRESS FOR LESS EL CAJON OJV KOHL'S MICHAELS EL CAJON CPP RITE AID ROSS DRESS FOR LESS PETCO ELK GROVE PRU BEL AIR MARKET ENCINITAS PRU KOHL'S TOTAL WOMAN GYM ESCONDIDO PRU LA FITNESS VONS CVS FAIR OAKS PRU RALEY'S FOLSOM OJV KOHL'S FREMONT PRU SAFEWAY BED BATH & BEYOND MARSHALLS FREMONT PRU SAVE MART CVS BALLY TOTAL FITNESS FRESNO BED BATH & BEYOND SPROUTS FARMERS MARKET ROSS DRESS FOR LESS FULLERTON BIG TOYS R US AMC THEATERS AMC THEATERS GARDENA PRU 99 RANCH MARKET RITE AID GRANITE BAY PRU RALEY'S GRASS VALLEY PRU RALEY'S JCPENNEY SOUTH YUBA CLUB HACIENDA HEIGHTS OJV ALBERTSONS (6) VIVO DANCESPORT CENTER DAISO JAPAN HAYWARD PRU 99 CENTS ONLY STORES BIG LOTS HUNTINGTON BEACH PRU VONS CVS JACKSON RALEY'S LA MIRADA U.S. POSTAL SERVICE MOVIES 7 DOLLAR THEATRE CVS LA VERNE BIG TARGET MARSHALLS STAPLES LAGUNA HILLS OJV MACY'S LINCOLN UBS SAFEWAY CVS LIVERMORE PRU ROSS DRESS FOR LESS RICHARD CRAFTS BIG 5 SPORTING GOODS LOS ANGELES RALPHS/FOOD 4 LESS FACTORY 2-U RITE AID LOS ANGELES PRU KMART SUPERIOR MARKETS CVS MANTECA BIG SAFEWAY BIG 5 SPORTING GOODS MODESTO PRU RALEY'S (6) PLANET FITNESS MONTEBELLO KIR SEARS TOYS R US AMC THEATERS MORAGA BIG TJ MAXX CVS U.S. POSTAL SERVICE MORGAN HILL OJV HOME DEPOT NAPA TARGET HOME DEPOT RALEY'S NORTHRIDGE DSW SHOE WAREHOUSE SUPER KING MARKET LINENS N THINGS NOVATO SAFEWAY RITE AID DOLLAR TREE OCEANSIDE PRU SEARS ROSS DRESS FOR LESS BARNES & NOBLE OCEANSIDE PRU TRADER JOE'S LAMPS PLUS OCEANSIDE PRU SMART & FINAL USA DISCOUNTERS ORANGEVALE BIG SAVE MART CVS U.S. POSTAL SERVICE PACIFICA KIF SAFEWAY ROSS DRESS FOR LESS RITE AID PACIFICA PRU SAVE MART RITE AID PLEASANTON OJV MACY'S POWAY STEIN MART HOME GOODS OFFICE DEPOT RANCHO CUCAMONGA PRU CVS REDWOOD CITY ORCHARD SUPPLY HARDWARE RIVERSIDE BURLINGTON COAT FACTORY ROSEVILLE BIG SPORTS AUTHORITY SPROUTS FARMERS MARKET ROSS DRESS FOR LESS ROSEVILLE UBS SAFEWAY SACRAMENTO PRU SEAFOOD CITY SD MART BIG 5 SPORTING GOODS SAN DIEGO KIR 24 HOUR FITNESS SPORTS AUTHORITY SAN DIEGO CPP COSTCO PRICE SELF STORAGE COSTCO SAN DIEGO CLAIM JUMPER SAN DIEGO PRU TJ MAXX HOME GOODS CVS Exhibit 99.1 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA SAN DIEGO NAMASTE PLAZA SUPERMARKET SAN DIEGO UBS SAN DIEGO UBS SAN DIEGO ALBERTSONS SAN DIEGO OJV NORDSTROM SAN DIMAS PRU STEIN MART ROSS DRESS FOR LESS PETCO SAN JOSE PRU WALMART WALGREENS SAN LEANDRO PRU ROSS DRESS FOR LESS MICHAELS SAN LUIS OBISPO VONS MICHAELS CVS SAN RAMON KIR PETCO SANTA ANA HOME DEPOT SANTA CLARITA PRU ALBERTSONS SANTA ROSA ACE HARDWARE SANTEE OJV 24 HOUR FITNESS BED BATH & BEYOND TJ MAXX SIGNAL HILL BIG HOME DEPOT PETSMART TEMECULA KIR KMART FOOD 4 LESS TRISTONE THEATRES TEMECULA CPP WALMART KOHL'S ROSS DRESS FOR LESS TEMECULA BIG ALBERTSONS CVS TORRANCE KIR SEARS UFC GYMS MARSHALLS TORRANCE BIG ACE HARDWARE TRUCKEE TRUCKEE UBS TURLOCK PRU RALEY'S DECHINA 1 BUFFET TUSTIN OJV TARGET AMC THEATERS WHOLE FOODS MARKET TUSTIN OJV KMART TUSTIN PRU VONS RITE AID GOODWILL BOUTIQUE TUSTIN PRU RALPHS CVS (6) MICHAELS UPLAND PRU HOME DEPOT STAPLES CRUNCH VALENCIA PRU RALPHS CVS VISALIA OJV REGAL SEQUOIA MALL 12 MARSHALLS BED BATH & BEYOND VISTA PRU ALBERTSONS CVS WALNUT CREEK PRU CENTURY THEATRES COST PLUS WESTMINSTER PRU PAVILIONS HOWARD'S APPLIANCES WINDSOR BIG RALEY'S WINDSOR BIG SAFEWAY CVS YORBA LINDA DICK'S SPORTING GOODS BED BATH & BEYOND MICHAELS COLORADO AURORA ROSS DRESS FOR LESS TJ MAXX SPACE AGE FEDERAL CU AURORA AURORA ALBERTSONS DOLLAR TREE KEY BANK COLORADO SPRINGS DOLLAR TREE DENVER SAVE-A-LOT ENGLEWOOD HOBBY LOBBY OLD COUNTRY BUFFET FORT COLLINS KOHL'S GUITAR CENTER GREELEY BED BATH & BEYOND MICHAELS SPROUTS FARMERS MARKET GREENWOOD VILLAGE OJV HOME DEPOT HIGHLANDS ACE HARDWARE TJ MAXX OFFICEMAX HIGHLANDS RANCH LAKEWOOD SAFEWAY LITTLETON KING SOOPERS OFFICE DEPOT BIG LOTS CONNECTICUT BRANFORD KIR KOHL'S BIG Y ENFIELD KIR KOHL'S BEST BUY FARMINGTON SPORTS AUTHORITY NORDSTROM RACK LA FITNESS HAMDEN OJV WALMART BON-TON BOB'S STORES NORTH HAVEN HOME DEPOT COSTCO XPECT DISCOUNT WATERBURY RAYMOUR & FLANIGAN FURNITURE STOP & SHOP WILTON STOP & SHOP DELAWARE ELSMERE BJ'S WHOLESALE CLUB WILMINGTON KIF SHOPRITE SPORTS AUTHORITY RAYMOUR & FLANIGAN FURNITURE FLORIDA ALTAMONTE SPRINGS AARON'S FINE FURNITURE AARON'S FINE FURNITURE ALTAMONTE SPRINGS BAER'S FURNITURE DSW SHOE WAREHOUSE PETCO BOCA RATON WINN DIXIE (6) BONITA SPRINGS UBS PUBLIX BOYNTON BEACH KIR BEALLS ALBERTSONS BRADENTON PUBLIX TJ MAXX JO-ANN FABRICS BRANDON KIR BED BATH & BEYOND ROSS DRESS FOR LESS YOUFIT HEALTH CLUBS CAPE CORAL UBS CAPE CORAL UBS PUBLIX ROSS DRESS FOR LESS STAPLES CLEARWATER HOME DEPOT JO-ANN FABRICS STAPLES CORAL SPRINGS BIG LOTS CORAL SPRINGS TJ MAXX ANNA'S LINENS PARTY CITY CORAL WAY OJV WINN DIXIE STAPLES DELRAY BEACH UBS PUBLIX EAST ORLANDO FLORIDA CAREER COLLEGE C-TOWN FORT LAUDERDALE REGAL CINEMAS LA FITNESS OFFICE DEPOT HOLLYWOOD OJV MICHAELS HOME GOODS HOLLYWOOD CPP HOME DEPOT B.J.'S WHOLESALE CLUB KMART HOMESTEAD OJV PUBLIX MARSHALLS OFFICEMAX HOMESTEAD JACKSONVILLE UBS PUBLIX JACKSONVILLE STEIN MART SEARS TJ MAXX JACKSONVILLE (2) HHGREGG JENSEN BEACH HOBBY LOBBY DOLLAR TREE KEY LARGO KIR KMART PUBLIX LAKELAND HOBBY LOBBY STEIN MART ROSS DRESS FOR LESS LAKELAND SPORTS AUTHORITY CHUCK E CHEESE LARGO WALMART ALDI LARGO PUBLIX AMC THEATERS OFFICE DEPOT LAUDERHILL BABIES R US STAPLES PARTY CITY LEESBURG MARGATE WINN DIXIE SAM ASH MUSIC OFFICE DEPOT MELBOURNE GSI COMMERCE CALL CENTER WALGREENS GOODWILL INDUSTRIES MERRITT ISLAND UBS PUBLIX MIAMI HOME DEPOT MIAMI OJV BABIES R US FIRESTONE TIRE Exhibit 99.1 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA MIAMI (5) PUBLIX WALGREENS MIAMI OJV LEHMAN TOYOTA MIAMI OJV LEHMAN TOYOTA MIAMI KMART MARSHALLS NAVARRO DISCOUNT PHARMACY MIAMI UBS PUBLIX MIAMI UBS PUBLIX MIAMI PUBLIX BUY BUY BABY OFFICE DEPOT MIAMI WINN DIXIE LITTLE VILLAGE LEARNING CENTER MIAMI PETCO PARTY CITY MIDDLEBURG DOLLAR TREE MIRAMAR (2) OTH 24 HOUR FITNESS MOUNT DORA KMART NORTH LAUDERDALE PRU HOME DEPOT CHANCELLOR ACADEMY PUBLIX NORTH MIAMI BEACH PUBLIX WALGREENS OCALA BEST BUY SERVICE MERCHANDISE JO-ANN FABRICS ORANGE PARK OJV BED BATH & BEYOND MICHAELS ORLANDO KIR KMART PUBLIX ORLANDO 24 HOUR FITNESS TJ MAXX ORLANDO HEALTH ORLANDO ROSS DRESS FOR LESS BIG LOTS ALDI ORLANDO MARSHALLS OFF BROADWAY SHOES GOLFSMITH GOLF CENTER ORLANDO THE FRESH MARKET OVIEDO UBS PUBLIX PENSACOLA PUBLIX PLANTATION OJV WHOLE FOODS MARKET WHOLE FOODS MARKET POMPANO BEACH SANFORD ROSS DRESS FOR LESS ALDI ICHIGO ICHIE SUPREME BUFFET SARASOTA TJ MAXX OFFICEMAX DOLLAR TREE SARASOTA SWEETBAY ACE HARDWARE AARON'S ST. PETERSBURG KASH N' KARRY TJ MAXX (6) YOUFIT HEALTH CLUBS TALLAHASSEE STEIN MART HOME GOODS TAMPA KIR BEST BUY JO-ANN FABRICS BED BATH & BEYOND TAMPA AMERICAN SIGNATURE STAPLES ROSS DRESS FOR LESS TAMPA LOWE'S HOME CENTER TAMPA OIP PUBLIX WEST PALM BEACH (5) FLORIDA SCHOOL FOR DANCE WEST PALM BEACH (5) OJV WEST PALM BEACH WEST PALM BEACH BABIES R US (6) WEST PALM BEACH KMART WINN DIXIE ROSS DRESS FOR LESS WINTER HAVEN OJV BIG LOTS JO-ANN FABRICS BUDDY'S HOME FURNISHINGS YULEE PETCO DOLLAR TREE GEORGIA ALPHARETTA KROGER ATLANTA DAYS INN KROGER PLANET FITNESS ATLANTA OIP MARSHALLS OFF BROADWAY SHOE WAREHOUSE THOMASVILLE FURNITURE AUGUSTA KIR HOBBY LOBBY SPORTS AUTHORITY HHGREGG AUGUSTA TJ MAXX ROSS DRESS FOR LESS RUGGED WEARHOUSE DULUTH UBS WHOLE FOODS MARKET FLOWERY BRANCH PUBLIX SAVANNAH BED BATH & BEYOND TJ MAXX MARSHALLS SAVANNAH HHGREGG ROSS DRESS FOR LESS COST PLUS SNELLVILLE KIR KOHL'S BELK HHGREGG VALDOSTA OJV LOWE'S HOME CENTER HAWAII KIHEI IDAHO NAMPA STEVENS-HENAGER COLLEGE ILLINOIS AURORA CERMAK PRODUCE AURORA BATAVIA KIR KOHL'S HOBBY LOBBY BUY BUY BABY BELLEVILLE KMART BLOOMINGTON SCHNUCK MARKETS TOYS R US BARNES & NOBLE BLOOMINGTON OJV JEWEL-OSCO BRADLEY CARSON PIRIE SCOTT CALUMET CITY MARSHALLS BIG LOTS ROSS DRESS FOR LESS CHAMPAIGN KIR BEST BUY DICK'S SPORTING GOODS MICHAELS CHAMPAIGN HOBBY LOBBY CARLE CLINIC CHICAGO BURLINGTON COAT FACTORY RAINBOW SHOPS BEAUTY ONE CHICAGO KMART COUNTRYSIDE CRYSTAL LAKE HOBBY LOBBY MONKEY JOE'S DOWNERS GROVE HOME DEPOT EXPO (6) DOWNERS GROVE SHOP & SAVE MARKET DOLLAR TREE WALGREENS DOWNERS GROVE TJ MAXX BEST BUY OLD NAVY ELGIN ELGIN MALL ELGIN FARMERS PRODUCTS AARON SALES & LEASE OWNERSHIP FAIRVIEW HEIGHTS KMART OFFICEMAX PETCO FOREST PARK KMART GENEVA GANDER MOUNTAIN KILDEER UBS BED BATH & BEYOND MICHAELS OLD NAVY LAKE ZURICH MATTESON SPORTS AUTHORITY MARSHALLS ROSS DRESS FOR LESS MOUNT PROSPECT KOHL'S HOBBY LOBBY TRUE VALUE MUNDELIEN BURLINGTON COAT FACTORY NAPERVILLE BURLINGTON COAT FACTORY NORRIDGE KMART OAK LAWN KMART CHUCK E CHEESE OAKBROOK TERRACE HOME DEPOT BIG LOTS LOYOLA UNIV. MEDICAL CENTER ORLAND PARK PEORIA KMART ROCKFORD BEST BUY ROSS DRESS FOR LESS ROLLING MEADOWS (5) - - ROUND LAKE BEACH GOODWILL INDUSTRIES SKOKIE MARSHALLS OLD NAVY STREAMWOOD VALUE CITY VERNON HILLS DICK'S SPORTING GOODS PETSMART CHUCK E. CHEESE'S WAUKEGAN WOODRIDGE HOLLYWOOD BLVD CINEMA SHOE CARNIVAL Exhibit 99.1 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA INDIANA GREENWOOD BABY SUPERSTORE TOYS R US TJ MAXX INDIANAPOLIS OJV KROGER CVS DOLLAR GENERAL SOUTH BEND OJV BED BATH & BEYOND TJ MAXX DSW SHOE WAREHOUSE SOUTH BEND MENARD IOWA CLIVE KMART COUNCIL BLUFFS HOBBY LOBBY TJ MAXX BED BATH & BEYOND DAVENPORT KMART DES MOINES BEST BUY OFFICEMAX PETSMART DUBUQUE SHOPKO SOUTHEAST DES MOINES HOME DEPOT WATERLOO HOBBY LOBBY TJ MAXX SHOE CARNIVAL KANSAS EAST WICHITA KIR DICK'S SPORTING GOODS GORDMANS OVERLAND PARK HOME DEPOT WICHITA KIR BEST BUY TJ MAXX NORTHERN TOOL & EQUIPMENT KENTUCKY BELLEVUE KROGER FLORENCE KIF DICK'S SPORTING GOODS CHRISTMAS TREE SHOPS LEXINGTON BEST BUY BED BATH & BEYOND TOYS R US LOUISIANA BATON ROUGE BURLINGTON COAT FACTORY STEIN MART K&G MEN'S COMPANY HARVEY BEST BUY MICHAELS BARNES & NOBLE LAFAYETTE STEIN MART HOME FURNITURE COMPANY TJ MAXX LAFAYETTE LAKE CHARLES MARSHALLS ROSS DRESS FOR LESS BED BATH & BEYOND SHREVEPORT OFFICEMAX BARNES & NOBLE OLD NAVY SHREVEPORT MICHAELS DOLLAR TREE MAINE BANGOR BURLINGTON COAT FACTORY S. PORTLAND DSW SHOE WAREHOUSE DOLLAR TREE GUITAR CENTER MARYLAND BALTIMORE SEB KMART SALVO AUTO PARTS BALTIMORE SEB SAFEWAY RITE AID DOLLAR TREE BALTIMORE UBS CORT FURNITURE RENTAL BALTIMORE SEB WEIS MARKETS BALTIMORE KIF GIANT FOOD BALTIMORE OIP GIANT FOOD BALTIMORE OIP GIANT FOOD BEL AIR OIP SAFEWAY CVS DOLLAR TREE CLARKSVILLE SEB GIANT FOOD CLINTON - CLINTON COLUMBIA MICHAELS HOME GOODS COLUMBIA UBS OLD NAVY COLUMBIA UBS GIANT FOOD COLUMBIA SEB HARRIS TEETER COLUMBIA UBS SAFEWAY COLUMBIA (5) COLUMBIA DAVID'S NATURAL MARKET COLUMBIA NORDSTROM RACK TJ MAXX BOOKS-A-MILLION COLUMBIA OIP DISTRICT HEIGHTS SEB GIANT FOOD EASTON KIF GIANT FOOD DOLLAR TREE ELLICOTT CITY UBS GIANT FOOD ELLICOTT CITY KIF SAFEWAY PETCO ELLICOTT CITY PRU TARGET KOHL'S SAFEWAY FREDRICK COUNTY GIANT FOOD GAITHERSBURG GREAT BEGINNINGS MATTRESS & FURNITURE MART GAITHERSBURG BIG RUGGED WEARHOUSE HANCOCK FABRICS OLD COUNTRY BUFFET HUNT VALLEY GIANT FOOD LAUREL VILLAGE THRIFT STORE DOLLAR TREE SEAFOOD PALACE BUFFET LAUREL LINTHICUM NORTH EAST SEB FOOD LION OWINGS MILLS RITE AID PASADENA OJV PERRY HALL BRUNSWICK BOWLING RITE AID ACE HARDWARE PERRY HALL KIF GIANT FOOD PIKESVILLE GIANT FOOD TIMONIUM SEB AMERICAN RADIOLOGY TIMONIUM GIANT FOOD STAPLES TOWSON KIF SAFEWAY AAA MID-ATLANTIC CVS TOWSON WALMART TARGET WEIS MARKETS WALDORF FAIR LANES WALDORF WALDORF MASSACHUSETTS GREAT BARRINGTON KMART PRICE CHOPPER HYANNIS KIF SHAW'S SUPERMARKET TOYS R US HOME GOODS MARLBOROUGH OJV BEST BUY DSW SHOE WAREHOUSE PITTSFIELD KIF STOP & SHOP QUINCY OIP HANNAFORD RITE AID SHREWSBURY BOB'S STORES BED BATH & BEYOND STAPLES STURBRIDGE UBS STOP & SHOP MARSHALLS CINEMAGIC THEATERS MICHIGAN CANTON TWP. ABC WAREHOUSE PETCO CLARKSTON NEIMAN'S FAMILY MARKET OFFICE DEPOT CVS CLAWSON STAPLES ALDI RITE AID CLINTON TWP. GOLFSMITH FARMINGTON FITNESS 19 KALAMAZOO OJV HOBBY LOBBY VALUE CITY MARSHALLS LIVONIA CVS MUSKEGON PLUMB'S FOOD OKEMOS DOLLAR TREE TAYLOR KOHL'S BABIES R US PARTY AMERICA WALKER RUBLOFF DEVELOPMENT KOHL'S STAR THEATRE MINNESOTA ARBOR LAKES LOWE'S HOME CENTER DICK'S SPORTING GOODS MARSHALLS Exhibit 99.1 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA EDEN PRAIRIE DOLLAR TREE MAPLE GROVE KIR BYERLY'S BEST BUY JO-ANN FABRICS MINNETONKA KIR TOYS R US GOLFSMITH GOLF CENTER ROSEVILLE GOLFSMITH MISSISSIPPI HATTIESBURG ASHLEY FURNITURE HOMESTORE ROSS DRESS FOR LESS BED BATH & BEYOND JACKSON OJV MICHAELS MARSHALLS MISSOURI CRYSTAL CITY KMART ELLISVILLE SHOP N SAVE INDEPENDENCE KMART THE TILE SHOP OFFICE DEPOT JOPLIN ASHLEY FURNITURE HOMESTORE ROSS DRESS FOR LESS OFFICEMAX JOPLIN KIR JOPLIN SCHOOLS KANSAS CITY HOME DEPOT THE LEATHER COLLECTION KIRKWOOD HOBBY LOBBY BURLINGTON COAT FACTORY SPORTS AUTHORITY LEMAY SHOP N SAVE DOLLAR GENERAL MANCHESTER KIR KOHL'S SPRINGFIELD BEST BUY JCPENNEY TJ MAXX SPRINGFIELD BED BATH & BEYOND MARSHALLS ROSS DRESS FOR LESS SPRINGFIELD KMART OFFICE DEPOT PACE-BATTLEFIELD, LLC ST. CHARLES ST. CHARLES KOHL'S ST. LOUIS KOHL'S CLUB FITNESS ST. LOUIS SHOP N SAVE ST. LOUIS BURLINGTON COAT FACTORY BIG LOTS SOCIETY OF ST. VINCENT DE PAUL ST. LOUIS HOME DEPOT OFFICE DEPOT NAPA AUTO PARTS ST. LOUIS KMART K&G MEN'S COMPANY ST. LOUIS KMART ST. PETERS HOBBY LOBBY SPORTS AUTHORITY OFFICE DEPOT NEBRASKA OMAHA MARSHALLS BIG LOTS OFFICEMAX NEVADA HENDERSON COLLEEN'S CLASSIC CONSIGNMENT BIG LOTS SAVERS HENDERSON PRU ALBERTSONS LAS VEGAS PRU ALBERTSONS LAS VEGAS BIG WALMART COLLEEN'S CLASSICS CONSIGNMENT MARSHALLS LAS VEGAS BIG OPPORTUNITY VILLAGE DOLLAR TREE CYCLE GEAR LAS VEGAS BIG AMC RAINBOW PROMENADE 10 OFFICEMAX BARNES & NOBLE LAS VEGAS BIG SAVERS OFFICEMAX DOLLAR DISCOUNT CENTER RENO RENO PIER 1 IMPORTS RENO PRU SCOLARI'S WAREHOUSE MARKET RENO UBS BED BATH & BEYOND WILD OATS MARKETS (6) COST PLUS RENO UBS RALEY'S RENO UBS RALEY'S SHELL OIL SPARKS SAFEWAY CVS SPARKS UBS RALEY'S NEW HAMPSHIRE MILFORD SHAW'S SUPERMARKET RITE AID NASHUA KIF MICHAELS MODELL'S TRADER JOE'S SALEM KOHL'S SHAW'S SUPERMARKET BOB'S STORES NEW JERSEY BAYONNE DOLLAR TREE BRICKTOWN BRIDGEWATER COSTCO BRIDGEWATER KIR BED BATH & BEYOND MARSHALLS BABIES R US BRIDGEWATER CREME DE LA CREME CHERRY HILL STOP & SHOP (6) RETROFITNESS CHERRY HILL KOHL'S PLANET FITNESS CHERRY HILL SEB KOHL'S SPORTS AUTHORITY BABIES R US CHERRY HILL SHOPRITE ROSS DRESS FOR LESS JO-ANN FABRICS CINNAMINSON SPEED RACEWAY HIBACHI GRILL & SUPREME BUFFET ACME MARKETS (6) DELRAN KIR PETSMART OFFICE DEPOT (6) DELRAN KIR DOLLAR TREE DEPTFORD OJV GENERAL CINEMA EAST WINDSOR TARGET GENUARDI'S (6) TJ MAXX EDGEWATER PRU TARGET PATHMARK TJ MAXX HILLSBOROUGH OJV - HOLMDEL A&P MARSHALLS LA FITNESS HOLMDEL BEST MARKET BEST BUY MICHAELS HOWELL BEST BUY LITTLE FERRY OJV VALUE FAIR S.C. LLC HAR SUPERMARKETS MOORESTOWN LOWE'S HOME CENTER SPORTS AUTHORITY NORTH BRUNSWICK WALMART BURLINGTON COAT FACTORY MARSHALLS PISCATAWAY SHOPRITE RIDGEWOOD WHOLE FOODS MARKET SEA GIRT STAPLES UNION WHOLE FOODS MARKET BEST BUY WAYNE COSTCO LACKLAND STORAGE SPORTS AUTHORITY WESTMONT SUPER FRESH SUPER FITNESS JO-ANN FABRICS NEW MEXICO ALBUQUERQUE PETSMART ALBUQUERQUE MOVIES WEST ROSS DRESS FOR LESS HANCOCK FABRICS ALBUQUERQUE PAGE ONE BOOKS NEW YORK AMHERST OJV TOPS SUPERMARKET BAYSHORE BEST BUY TOYS R US HARBOR FREIGHT TOOLS BELLMORE RITE AID BRIDGEHAMPTON KMART KING KULLEN TJ MAXX BRONX OJV NATIONAL AMUSEMENTS FOOD BAZAAR UNITED STATES OF AMERICA BROOKLYN KIR HOME DEPOT WALGREENS BROOKLYN RITE AID BROOKLYN DUANE READE BROOKLYN DUANE READE CAREMORE PC RICHARD & SON BROOKLYN HEIGHTS BUFFALO OJV TOPS SUPERMARKET PETSMART CITI TRENDS CENTEREACH OJV WALMART BIG LOTS MODELL'S CENTEREACH PATHMARK ACE HARDWARE Exhibit 99.1 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA COMMACK BABIES R US KING KULLEN SPORTS AUTHORITY COMMACK DEAL$ COPIAGUE KIR HOME DEPOT LA FITNESS (6) ELMONT DUANE READE ELMONT OJV CVS FARMINGDALE UBS HOME DEPOT DAVE & BUSTER'S SUNRISE CREDIT SERVICES FLUSHING FRUIT VALLEY PRODUCE FRANKLIN SQUARE PETCO FREEPORT KIR WALGREENS FREEPORT KIR STOP & SHOP TOYS R US MARSHALLS GLEN COVE KIR STAPLES ANNIE SEZ HAMPTON BAYS MACY'S PETCO HARRIMAN UBS KOHL'S STAPLES MICHAELS HICKSVILLE DUANE READE DOLLAR TREE HUNTINGTON STATION BEST MARKET RITE AID JERICHO WHOLE FOODS MARKET JERICHO W.R. GRACE JERICHO JERICHO MILLERIDGE INN KEW GARDENS HILLS LATHAM KIR SAM'S CLUB WALMART HOME DEPOT LEVITTOWN OJV SPORTS AUTHORITY DSW SHOE WAREHOUSE LITTLE NECK LONG ISLAND CITY MANHASSET MARSHALLS KING KULLEN NORDSTROM RACK MASPETH DUANE READE MERRICK KIR WALDBAUMS HOME GOODS ANNIE SEZ MIDDLETOWN KIR BEST BUY CHRISTMAS TREE SHOPS MINEOLA NORTH SHORE FARMS MUNSEY PARK KIR BED BATH & BEYOND WHOLE FOODS MARKET NESCONSET PETSMART BOB'S DISCOUNT FURNITURE NORTH MASSAPEQUA DUANE READE PLAINVIEW FAIRWAY STORES POUGHKEEPSIE STOP & SHOP BIG LOTS DOLLAR TREE SELDEN (5) BIG HOME DEPOT KING KULLEN STATEN ISLAND KIR STOP & SHOP TJ MAXX MICHAELS STATEN ISLAND TARGET PATHMARK OLD NAVY STATEN ISLAND LA FITNESS STATEN ISLAND KOHL'S STATEN ISLAND KMART PATHMARK TOYS R US STATEN ISLAND STAPLES SYOSSET NEW YORK SPORTS CLUB VALLEY STREAM KEY FOOD WHITE PLAINS DUANE READE WOODSIDE YONKERS SHOPRITE YONKERS ADVANCE AUTO PARTS NORTH CAROLINA ASHEVILLE TJ MAXX ROSS DRESS FOR LESS HHGREGG CARY KIR BJ'S WHOLESALE CLUB KOHL'S PETSMART CARY BED BATH & BEYOND DICK'S SPORTING GOODS CARY LOWES FOOD BRIDAL BOUTIQUE CHARLOTTE BURLINGTON COAT FACTORY TJ MAXX CVS CHARLOTTE ROSS DRESS FOR LESS K&G MEN'S COMPANY SPORTS & FITNESS CHARLOTTE HARRIS TEETER CHARLOTTE HOME DEPOT CORT FURNITURE RENTAL CORNELIUS HARRIS TEETER DAVIDSON HARRIS TEETER DURHAM KIR WALMART BEST BUY BUY BUY BABY DURHAM TJ MAXX JO-ANN FABRICS HIBACHI GRILL & SUPREME BUFFET GREENSBORO KOHL'S HARRIS TEETER RITE AID KNIGHTDALE SEB ROSS DRESS FOR LESS BED BATH & BEYOND MICHAELS KNIGHTDALE SEB DICK'S SPORTING GOODS BEST BUY TJ MAXX MOORESVILLE BEST BUY BED BATH & BEYOND STAPLES MORRISVILLE CARMIKE CINEMAS FOOD LION STEIN MART PINEVILLE OIP KMART STEIN MART TJ MAXX RALEIGH GOLFSMITH GOLF & TENNIS BED BATH & BEYOND ROSS DRESS FOR LESS RALEIGH RALEIGH FOOD LION ACE HARDWARE RALEIGH OFFICE DEPOT 02 FITNESS ACE HARDWARE WINSTON-SALEM HARRIS TEETER DOLLAR TREE OHIO BEAVERCREEK KROGER CINCINNATI KIR WALMART HOBBY LOBBY DICK'S SPORTING GOODS CINCINNATI EDDIE MERLOT'S COLUMBUS KIR LOWE'S HOME CENTER KROGER COLUMBUS KOHL'S GRANT/RIVERSIDE METHODIST HOSP COLUMBUS KIR PIER 1 IMPORTS PATEL BROTHERS INDIAN GROCERS DAYTON VICTORIA'S SECRET KROGER CARDINAL FITNESS HUBER HEIGHTS KIR ELDER BEERMAN KOHL'S MARSHALLS KENT TOPS SUPERMARKET (6) NORTH OLMSTED TOPS SUPERMARKET SHARONVILLE OJV GABRIEL BROTHERS KROGER UNITED ART AND EDUCATION SPRINGDALE KIR WALMART (6) HHGREGG GUITAR CENTER OKLAHOMA OKLAHOMA CITY ACADEMY SPORTS & OUTDOORS OKLAHOMA CITY HOME DEPOT GORDMANS BEST BUY OREGON ALBANY OJV GROCERY OUTLET CANBY SAFEWAY RITE AID (6) CANBY ACE HARDWARE CLACKAMAS PRU SPORTS AUTHORITY NORDSTROM RACK OLD NAVY GRESHAM PRU MADRONA WATUMULL (6) ROSS DRESS FOR LESS PETSMART GRESHAM MARSHALLS OFFICE DEPOT BIG LOTS GRESHAM WALMART CASCADE ATHLETIC CLUB HILLSBORO BIG SAFEWAY STAPLES RITE AID HILLSBORO PRU SAFEWAY RITE AID DSW SHOE WAREHOUSE MEDFORD SEARS TINSELTOWN THE MEDFORD CLUB MILWAUKIE PRU ALBERTSONS RITE AID JO-ANN FABRICS PORTLAND PRU SAFEWAY DOLLAR TREE Exhibit 99.1 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA SPRINGFIELD SAFEWAY PENNSYLVANIA ARDMORE MACY'S BANANA REPUBLIC BLUE BELL KOHL'S HOME GOODS BROOKHAVEN CARLISLE UBS GIANT FOOD CHAMBERSBURG GIANT FOOD WINE & SPIRITS SHOPPE CHAMBERSBURG KOHL'S GIANT FOOD MICHAELS CHIPPEWA KMART HOME DEPOT DEVON WHOLE FOODS MARKET WINE & SPIRITS SHOPPE EAGLEVILLE DOLLAR TREE EAST NORRITON SHOPRITE RETRO FITNESS JO-ANN FABRICS EAST STROUDSBURG KMART EASTWICK MERCY HOSPITAL EXTON ACME MARKETS EXTON KOHL'S EXTON FEASTERVILLE IMPACT THRIFT STORE STAPLES GETTYSBURG RITE AID GREENSBURG OJV TJ MAXX MICHAELS HAMBURG LEHIGH VALLEY HEALTH HARRISBURG GANDER MOUNTAIN AMERICAN SIGNATURE OLD COUNTRY BUFFET HAVERTOWN KOHL'S HORSHAM UBS GIANT FOOD MONROEVILLE UBS PETSMART BED BATH & BEYOND MICHAELS MONTGOMERY KIR GIANT FOOD BED BATH & BEYOND HHGREGG MORRISVILLE - NEW KENSINGTON GIANT EAGLE PHILADELPHIA (5) OJV TOYS R US HIBACHI GRILL & SUPREME BUFFET PHILADELPHIA (5) OJV - PHILADELPHIA OJV TARGET PATHMARK PEP BOYS PHILADELPHIA KOHL'S PHILADELPHIA CVS PHILADELPHIA PHILADELPHIA OJV SEARS PITTSBURGH WHOLE FOODS MARKET RITE AID PITTSBURGH OIP HHGREGG TJ MAXX STAPLES QUAKERTOWN CPP BJ'S WHOLESALE CLUB BEST BUY PETSMART RICHBORO SUPER FRESH SCOTT TOWNSHIP WALMART SHREWSBURY OIP GIANT FOOD SPRINGFIELD GIANT FOOD STAPLES EMPIRE BEAUTY SCHOOL UPPER DARBY PRISM CAREER INSTITUTE WEST MIFFLIN BIG LOTS WHITEHALL OJV GIANT FOOD JO-ANN FABRICS PARTY CITY WHITEHALL KOHL'S YORK GIANT FOOD PUERTO RICO BAYAMON AMIGO SUPERMARKET OFFICEMAX CHUCK E CHEESE CAGUAS SAM'S CLUB COSTCO JCPENNEY CAROLINA KMART HOME DEPOT ECONO RIAL MANATI MAYAGUEZ HOME DEPOT SAM'S CLUB CARIBBEAN CINEMA PONCE 2 SUPERMERCADOS MAXIMO PETSMART TRUJILLO ALTO KMART PUEBLO SUPERMARKET ANNA'S LINENS RHODE ISLAND CRANSTON BOB'S STORES MARSHALLS TONI & GUY HAIRDRESSING ACAD PROVIDENCE OJV STOP & SHOP (6) SOUTH CAROLINA CHARLESTON HARRIS TEETER STEIN MART PETCO CHARLESTON TJ MAXX OFFICE DEPOT BARNES & NOBLE FLORENCE HAMRICKS PLANET FITNESS HIBACHI GRILL & SUPREME BUFFET GREENVILLE BABIES R US GREENVILLE INGLES MARKETS THE RUSH FITNESS COMPLEX TJ MAXX GREENVILLE ACADEMY SPORTS & OUTDOORS TRADER JOE'S GREENVILLE THE FRESH MARKET TENNESSEE CHATTANOOGA SAVE-A-LOT MADISON OLD TIME POTTERY WALMART MEMPHIS KIR BED BATH & BEYOND MEMPHIS TOYS R US (6) KIDS R US (6) FAMILY DOLLAR NASHVILLE TREES N TRENDS OAK FACTORY OUTLET OLD COUNTRY BUFFET NASHVILLE HHGREGG BED BATH & BEYOND DOLLAR GENERAL TEXAS ALLEN OJV CREME DE LA CREME AMARILLO KIR HOME DEPOT KOHL'S PETSMART AMARILLO KIR ROSS DRESS FOR LESS BED BATH & BEYOND JO-ANN FABRICS ARLINGTON HOBBY LOBBY AUSTIN OJV CONN'S AUSTIN OJV BARNES & NOBLE PETCO AUSTIN OJV DAVE & BUSTER'S AUSTIN OJV 24 HOUR FITNESS GATTILAND DOLLAR TREE AUSTIN OJV ACADEMY SPORTS & OUTDOORS PACIFIC RESOURCES ASSOCIATES GOLD'S GYM AUSTIN KIR BABIES R US BED BATH & BEYOND WORLD MARKET AUSTIN HEB GROCERY BROKERS NATIONAL LIFE AUSTIN OJV FRY'S ELECTRONICS AUSTIN PRU BED BATH & BEYOND BUY BUY BABY ROSS DRESS FOR LESS BAYTOWN HOBBY LOBBY ROSS DRESS FOR LESS BEAUMONT BROWNSVILLE BURLINGTON COAT FACTORY TJ MAXX MICHAELS BURLESON KOHL'S ROSS DRESS FOR LESS TJ MAXX COLLEYVILLE OJV CREME DE LA CREME COPPELL OJV CREME DE LA CREME CORPUS CHRISTI BEST BUY ROSS DRESS FOR LESS SHOE CARNIVAL CORPUS CHRISTI BED BATH & BEYOND MICHAELS DALLAS KIR ROSS DRESS FOR LESS OFFICEMAX BIG LOTS DALLAS PRU CVS VITAMIN COTTAGE NATURAL FOOD ULTA 3 EAST PLANO HOME DEPOT EXPO (6) Exhibit 99.1 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA EL PASO OJV LOWE'S HOME CENTER KOHL'S ROSS DRESS FOR LESS FORT WORTH OJV MARSHALLS ROSS DRESS FOR LESS OFFICE DEPOT FRISCO HOBBY LOBBY / MARDELS HEMISPHERES SPROUTS FARMERS MARKET GEORGETOWN OJV DOLLAR TREE CVS GRAND PRAIRIE 24 HOUR FITNESS ROSS DRESS FOR LESS MARSHALLS HARRIS COUNTY UBS BEST BUY HOME GOODS BARNES & NOBLE HOUSTON DD'S DISCOUNTS PALAIS ROYAL HOUSTON MICHAELS HOUSTON OIP TJ MAXX ROSS DRESS FOR LESS BED BATH & BEYOND HOUSTON UBS MARSHALLS BED BATH & BEYOND OFFICEMAX HOUSTON BURLINGTON COAT FACTORY LAKE JACKSON LEWISVILLE TALBOTS OUTLET $6 FASHION OUTLETS LEWISVILLE BABIES R US BED BATH & BEYOND BROYHILL HOME COLLECTIONS LEWISVILLE DSW SHOE WAREHOUSE CHARMING CHARLIE LUBBOCK PETSMART OFFICEMAX CITY OF LUBBOCK MESQUITE KROGER MESQUITE BURLINGTON COAT FACTORY ASHLEY FURNITURE HOMESTORE HANCOCK FABRICS N. BRAUNFELS KOHL'S NORTH CONROE OIP ASHLEY FURNITURE HOMESTORE TJ MAXX ROSS DRESS FOR LESS PASADENA KIR PETSMART OFFICEMAX MICHAELS PASADENA KIR BEST BUY ROSS DRESS FOR LESS MARSHALLS PLANO HOME DEPOT RICHARDSON KIR OFFICEMAX FOX & HOUND SOUTHLAKE SUGARLAND KROGER TEMPLE UBS HOBBY LOBBY ROSS DRESS FOR LESS MARSHALLS WEBSTER HOBBY LOBBY BEL FURNITURE BED BATH & BEYOND UTAH OGDEN COSTCO VERMONT MANCHESTER PRICE CHOPPERS VIRGINIA ALEXANDRIA THE ROOF CENTER BURKE KIF SAFEWAY CVS COLONIAL HEIGHTS ASHLEY HOME STORES BOOKS-A-MILLION DUMFRIES OIP FAIRFAX KIR COSTCO HOME DEPOT SPORTS AUTHORITY FAIRFAX PRU WALGREENS TJ MAXX FAIRFAX FREDERICKSBURG OIP CHUCK E CHEESE FREDERICKSBURG OIP FREDERICKSBURG OIP FREDERICKSBURG OIP HHGREGG FREDERICKSBURG OIP FREDERICKSBURG OIP CVS FREDERICKSBURG OIP CVS FREDERICKSBURG OIP FREDERICKSBURG OIP FREDERICKSBURG OIP SHONEY'S FREDERICKSBURG OIP FREDERICKSBURG OIP BASSETT FURNITURE FREDERICKSBURG OIP FREDERICKSBURG OIP FREDERICKSBURG OIP FREDERICKSBURG OIP FREDERICKSBURG OIP CRACKER BARREL FREDERICKSBURG OIP FREDERICKSBURG OIP FREDERICKSBURG OIP FREDERICKSBURG OIP FREDERICKSBURG OIP FREDERICKSBURG OIP FREDERICKSBURG OIP NTB TIRES FREDERICKSBURG OIP FREDERICKSBURG OIP FREDERICKSBURG OIP FREDERICKSBURG OIP FREDERICKSBURG OIP FREDERICKSBURG OIP FREDERICKSBURG OIP FREDERICKSBURG OIP FREDERICKSBURG OIP FREDERICKSBURG OIP FREDERICKSBURG OIP FREDERICKSBURG OIP FREDERICKSBURG OIP FREDERICKSBURG OIP HARRISONBURG SEB KOHL'S MARTIN'S LEESBURG PRU SHOPPERS FOOD BIG LOTS STEIN MART MANASSAS UBS BURLINGTON COAT FACTORY AUTOZONE PENTAGON CITY CPP COSTCO MARSHALLS BEST BUY RICHMOND ROOMS TO GO RICHMOND BURLINGTON COAT FACTORY RICHMOND OIP ROANOKE SEB MICHAELS MARSHALLS ROSS DRESS FOR LESS ROANOKE DICK'S SPORTING GOODS HHGREGG STAFFORD OIP GIANT FOOD STAPLES PETCO STAFFORD UBS SHOPPERS FOOD TJ MAXX ROSS DRESS FOR LESS STAFFORD OIP STAFFORD OIP STAFFORD OIP STERLING TOYS R US MICHAELS HHGREGG STERLING UBS WALMART LOWE'S HOME CENTER SAM'S CLUB WOODBRIDGE OJV REGENCY FURNITURE THE SALVATION ARMY WEDGEWOOD ANTIQUES & AUCTION WOODBRIDGE KIR SHOPPERS FOOD DICK'S SPORTING GOODS LA FITNESS WASHINGTON AUBURN ALBERTSONS (6) OFFICE DEPOT RITE AID Exhibit 99.1 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA BELLEVUE OJV TARGET WALMART NORDSTROM RACK BELLINGHAM KIR MACY'S BEST BUY BED BATH & BEYOND BELLINGHAM PRU KMART COSTCUTTER SUPERMARKET JO-ANN FABRICS FEDERAL WAY KIR QFC JO-ANN FABRICS BARNES & NOBLE KENT PRU ROSS DRESS FOR LESS KENT BIG RITE AID LAKE STEVENS SAFEWAY SPORTS AUTHORITY BARTELL DRUGS MILL CREEK OIP SAFEWAY OLYMPIA BIG ALBERTSONS ROSS DRESS FOR LESS OLYMPIA PRU BARNES & NOBLE PETCO TRADER JOE'S OLYMPIA SEATTLE PRU SAFEWAY BARTELL DRUGS SILVERDALE SAFEWAY JO-ANN FABRICS RITE AID SILVERDALE PRU ROSS DRESS FOR LESS SPOKANE UBS BED BATH & BEYOND ROSS DRESS FOR LESS RITE AID TACOMA PRU TJ MAXX DESTINY CITY CHURCH OFFICE DEPOT TUKWILA KIR MACY'S BEST BUY SPORTS AUTHORITY WEST VIRGINIA CHARLES TOWN WALMART STAPLES CANADA ALBERTA BRENTWOOD UJV SEARS WHOLE HOME BED BATH & BEYOND LONDON DRUGS CALGARY UJV WINNERS SPORT CHEK BUSINESS DEPOT (STAPLES) CALGARY UJV TARGET (ZELLERS) CALGARY UJV WINNERS APPAREL HOMESENSE DOLLAR TREE CALGARY UJV BEST BUY HOMESENSE PETSMART EDMONTON UJV THE BRICK HOME OUTFITTERS LONDON DRUGS EDMONTON UJV T&T SUPERMARKET (LOBLAWS) LONDON DRUGS BED, BATH & BEYOND EDMONTON UJV SOBEYS GRANDE PRAIRIE UJV MICHAELS WINNERS JYSK LINEN HINTON UJV WAL-MART CANADA CANADA SAFEWAY BRITISH COLUMBIA UJV SAVE-ON-FOODS DOLLAR TREE ABBOTSFORD UJV TARGET WINNERS PETSMART ABBOTSFORD UJV SAFEWAY GOODLIFE FITNESS STAPLES CHILLIWACK UJV PRICESMART FOODS GIBSONS UJV LONDON DRUGS SUPER VALU CHEVRON KAMLOOPS UJV WINNERS/HOMESENSE JYSK LANGLEY UJV WINNERS MICHAELS FUTURE SHOP LANGLEY UJV SEARS HOMESENSE CHAPTERS LANGLEY UJV MISSION UJV SAVE ON FOODS FAMOUS PLAYERS LONDON DRUGS NORTH VANCOUVER UJV PORT ALBERNI UJV BUY-LOW FOODS PRINCE GEORGE UJV THE BAY SAVE ON FOODS LONDON DRUGS PRINCE GEORGE UJV SAVE ON FOODS SHOPPERS DRUG MART PRINCE GEORGE UJV BRICK WAREHOUSE SURREY UJV HOME DEPOT CINEPLEX ODEON WINNERS SURREY UJV SAFEWAY LONDON DRUGS SURREY UJV SAFEWAY STORE NEW HOLLYWOOD THEATRE VICTORIA UJV TARGET SAFEWAY FAMOUS PLAYERS TRAIL UJV ZELLERS NO FRILLS WESTBANK UJV SAVE-ON-FOODS SHOPPERS DRUG MART HOME HARDWARE NOVA SCOTIA DARTMOUTH UJV SOBEYS SHOPPERS DRUG MART DOLLARAMA HALIFAX UJV WALMART ONTARIO BELLEVILLE UJV METRO BROCKVILLE UJV SEARS GALAXY SHOPPERS DRUG MART BURLINGTON UJV PRICE CHOPPER CHATHAM UJV FOOD BASICS DOLLAR TREE FERGUS UJV TARGET HAWKESBURY UJV PRICE CHOPPER (6) BINGO HALL HAWKESBURY UJV PHARMAPRIX LONDON UJV TALIZE SHOPPERS DRUG MART HURON HOUSE RESTAURANT MISSISSAUGA UJV CANADIAN TIRE METRO SHOPPERS DRUG MART MISSISSAUGA UJV WINNERS STAPLES (BUSINESS DEPOT) SHOPPERS DRUG MART NEWMARKET UJV WALMART (CANADA) METRO SHOPPERS DRUG MART NEWMARKET UJV BED BATH & BEYOND MICHAELS PETSMART OTTAWA UJV WAL MART METRO CANADIAN NTL INSTITUTE OF HEALTH OTTAWA UJV METRO BEST BUY HOMESENSE OTTAWA UJV TARGET METRO OTTAWA UJV WINNERS BOUCLAIR DOLLARAMA OTTAWA UJV FOOD BASICS MARK'S WORK WEARHOUSE OTTAWA UJV YOUR INDEPENDENT GROCER PHARMA PLUS SUDBURY UJV SEARS WINNERS HOMESENSE SUDBURY UJV FAMOUS PLAYERS STAPLES (BUSINESS DEPOT) CHAPTERS TORONTO UJV CANADIAN TIRE NO FRILLS I.C.U. THEATERS TORONTO UJV TARGET METRO STAPLES (BUSINESS DEPOT) TORONTO UJV WINNERS MARK'S WORK WEARHOUSE (6) SEARS APPLIANCE & MATTRESS TORONTO UJV CANADIAN TIRE FUTURE SHOP PETSMART WHITBY UJV SEARS WHOLE HOME HOME OUTFITTERS WINNERS WHITBY UJV PRICE CHOPPER VALUE VILLAGE SHOPPERS DRUG MART PRINCE EDWARD ISLAND CHARLOTTETOWN UJV TARGET WEST ROYALTY FITNESS LOBLAWS QUEBEC BOISBRIAND UJV TARGET THE BRICK TOYS R US CHATEAUGUAY UJV SUPER C LES AILES DE LA MODE DOLLARAMA GATINEAU UJV WALMART CANADIAN TIRE SUPER C GREENFIELD PARK UJV CINEMA MEGA-PLEX TASJEREAU 18 H&C MAXI LAVAL UJV TARGET LONGUEUIL UJV GUZZO CINEMA IGA VALUE VILLAGE BRAZIL RIO CLARO WALMART VALINHOS RUSSI GROCERY CHILE QUILICURA SANTIAGO UJV SAITEC S.A. BODY LINE SANTIAGO UJV CENCOSUD SUPERMERCADOS SA SANTIAGO UJV CENCOSUD S.A. SANTIAGO UJV RENDIC HERMANOS S.A. SANTIAGO UJV SANTIAGO UJV SANTIAGO UJV SANTIAGO UJV SANTIAGO (3) VINA DEL MAR (2) LIDER SODIMAC MEXICO BAJA CALIFORNIA MEXICALI UJV WALMART CINEPOLIS VIPS MEXICALI CINEPOLIS PETER PIPER PIZZA OFFICE DEPOT ROSARITO HOME DEPOT CINEPOLIS WALMART Exhibit 99.1 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA TIJUANA UJV WALMART CINEMEX SAM'S TIJUANA UJV WALMART CINEPOLIS HOME DEPOT TIJUANA UJV COMERCIAL MEXICANA COPPEL SERVICIO EL TRIÁNGULO CAMPECHE CIUDAD DEL CARMEN UJV CHEDRAUI GROCERY CINEMEX SPORT BOOK Y YAK CHIAPAS TAPACHULA WALMART CINEPOLIS CASINO MAGIC O CENTRAL CHIHUAHUA JUAREZ UJV SORIANA ELEKTRA JUAREZ UJV WALMART COAHUILA CIUDAD ACUNA COPPEL SABINAS WALDO'S SALTILLO HEB HOME DEPOT CINEPOLIS SALTILLO PLAZA UJV HEB CINEMARK DURANGO DURANGO HIDALGO PACHUCA UJV HOME DEPOT OFFICE MAX PACHUCA WALMART COPPEL FAMSA JALISCO GUADALAJARA UJV WALMART FAMSA GUADALAJARA (3) UJV WALMART CINEPOLIS BEST BUY GUADALAJARA UJV WALMART CINEPOLIS SUBURBIA LAGOS DE MORENO PUERTO VALLARTA UJV SORIANA MEXICO HUEHUETOCA UJV WALMART FAMSA POCKET OJO DE AUGUA UJV CHEDRAUI GROCERY CINEMEX TECAMAC UJV WALMART FAMSA ELEKTRA MEXICO CITY INTERLOMAS UJV COMERCIAL MEXICANA CINEMEX ZARA IXTAPALUCA TLALNEPANTLA UJV WALMART CINEPOLIS SUBURBIA MORELOS CUAUTLA UJV WALMART CINEMEX SAM´S NAYARIT NUEVO VALLARTA (2) UJV WALMART CINEPOLIS NUEVO LEON ESCOBEDO UJV HEB CINEMEX SUBURBIA MONTERREY UJV HEB CINEMEX COPPEL MONTERREY UJV HEB CINEMEX PLAY CITY MONTERREY HEB OAXACA TUXTEPEC UJV WALMART TUXTEPEC UJV CINEMEX SAMS QUINTANA ROO CANCUN SUBURBIA CINEPOLIS SANBORNS CANCUN (3) UJV CHEDRAUI GROCERY CINEMEX SONORA HERMOSILLO (3) SEARS CINEPOLIS CASINO CENTRAL O CASINO MAGICO LOS MOCHIS WALMART SAN JUAN SAN JUAN DEL RIO WALMART CINEPOLIS BANCO AHORA FAMSA TAMAULIPAS ALTAMIRA FAMSA MATAMOROS CINEPOLIS SORIANA OFFICE DEPOT MATAMOROS WALDOS MATAMOROS WALDOS MATAMOROS - WALDOS NUEVO LAREDO WALDOS NUEVO LAREDO NUEVO LAREDO WALMART HOME DEPOT CINEPOLIS REYNOSA UJV HEB HOME DEPOT CINEMEX REYNOSA WALMART REYNOSA RIO BRAVO RIO BRAVO (3) HEB FAMSA TAMPICO VERACRUZ MINATITLAN WALDOS PERU LIMA (2) CJV ECONOMAX LIMA TOTAL (4) Percent leased information as of December 31, 2012. Denotes ground-up development project. This includes properties that are currently under construction and completed projects awaiting stabilization.The square footage shown represents the completed leaseable area and future development. Denotes operating property not yet in occupancy. Does not include 829 properties, primarily through the Company’s preferred equity investments, other real estate investments and non-retail properties, totaling approximately 26.6 million square feet of GLA. Denotes projects which exclude GLA of units being held for redevelopment Tenant is dark and paying BIG Denotes property interest in BIG Shopping Centers. CPP Denotes property interest in Canada Pension Plan. KIF Denotes property interest in Kimco Income Fund. KIR Denotes property interest in Kimco Income REIT. OIP Denotes property interest in Other Institutional Programs. OJV Denotes property interest in Other US Joint Ventures. PRU Denotes property interest in Prudential Investment Program. SEB Denotes property interest in SEB Immobilien. UBS Denotes property interest in UBS Programs. UJV Denotes property interest in Unconsolidated Joint Venture.
